DETAILED ACTION
Claims 1-21 are pending.  Claims 1, 9, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims does not claim any specific hardware component and therefore encompasses software per se.  See MPEP §2106.03.I (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-11, 13, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,795,586 to Li et al. (“Li”).

Regarding claim 1, Li discloses:
A method for data placement in a storage device comprising one or more 5blocks and a controller, the method comprising: 
receiving, by the controller of the storage device, a request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”); 
determining, by the controller, a data status of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”); 
calculating, by the controller, one or more vulnerability factors of the one or more blocks (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the ; 
10determining, by the controller, one or more block statuses of the one or more blocks based on the one or more vulnerability factors (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); 
selecting, by the controller, a target block from the one or more blocks based on the data status and the one or more block statuses (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); and 
writing, by the controller, the data to the target block (Li: Col. 1, lines 59-60, “The system writes the first data to the at least one selected physical medium”).

Regarding claim 2, Li discloses all the elements of claim 1 and further discloses:
wherein the data status is based on at least one of: 
update frequency of the data, security sensitive of the data, or latency sensitivity of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, .  

Regarding claim 3, Li discloses all the elements of claim 1 and further discloses:
wherein the data status is based on an indicator on the request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”; Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).

Regarding claim 5, Li discloses all the elements of claim 1 and further discloses:
wherein determining the data status further comprises: 
5determining, by the controller, a stream ID of the data (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein a stream ID, based on the present specification is merely an amount of access frequency of the data); 
comparing, by the controller, the stream ID of the data to a threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”); and 
assigning, by the controller, the data status based on the comparison of the stream ID to the threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media).

Regarding claim 9, Li discloses:
A storage device system comprising a controller and one or more blocks, wherein the controller is configured to: 
receive a request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”); 
determine a data status of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a ; 
25calculate one or more vulnerability factors of the one or more blocks (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); -28- 111557893.41191908 - WB-202004-005-1-USO (A2) 
determine one or more block statuses of the one or more blocks based on the one or more vulnerability factors (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); 
5select a target block from the one or more blocks based on the data status and the one or more block statuses (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); and 
write the data to the target block (Li: Col. 1, lines 59-60, “The system writes the first data to the at least one selected physical medium”).

Regarding claim 10, Li discloses all the elements of claim 9 and further discloses:
wherein the data status is based on at 10least one of: 
update frequency of the data, security sensitive of the data, or latency sensitivity of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device .

Regarding claim 11, Li discloses all the elements of claim 9 and further discloses:
wherein the data status is based on an indicator on the request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”; Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a latency requirement for the first data”; and Claim 1, “selecting, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data, wherein the at least one factor includes a block size associated with the first data and a latency requirement for the first data”).  

Regarding claim 13, Li discloses all the elements of claim 9 and further discloses:
wherein determine the data status further 20comprises: 
determine, by the controller, a stream ID of the data (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein a stream ID, based on the present specification is merely an amount of access frequency of the data); 
compare, by the controller, the stream ID of the data to a threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”); and 
assign, by the controller, the data status based on the comparison of the stream ID to the threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media).

Regarding claim 17, Li discloses:
A method for data placement in a memory system comprising one or more 15memory devices, the method comprising: 
receiving, by a controller, a request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”); 
determining, by the controller, a data status of the data (Li: Col. 1, lines 55-58, “The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data”; Col.1, lines 61-64, “In some embodiments, the at least one factor includes one or more of: a frequency of access of the first data; a block size associated with the first data; and a ; 
calculating, by the controller, one or more vulnerability factors of the one or more memory devices (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); 
20selecting, by the controller, a target memory device from the one or more memory devices based on the data status and the one or more vulnerability factors of the one or more memory devices (Li: Col. 1, lines 66-67, and Col. 2, lines 1-6, “Selecting the at least one physical medium involves: in response to determining that the frequency of access of the first data is greater than a predetermined threshold, selecting the fast cache medium; and in response to determining that the block size associated with the first data is not greater than a predetermined size and determining that the first data is an update to existing data, selecting the fast cache medium”); and 
writing, by the controller, the data to the target memory device (Li: Col. 1, lines 59-60, “The system writes the first data to the at least one selected physical medium”).

Regarding claim 18, Li discloses all the elements of claim 17 and further discloses:
wherein the data status is based on an indicator on the request to write data (Li: Col. 12, lines 10-12, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702)”; Col. 1, lines 55-58, “The system selects, based on at least one factor, .

Regarding claim 19, Li discloses all the elements of claim 17 and further discloses:
wherein determining the data status 5further comprises: 
determining, by the controller, a stream ID of the data (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein a stream ID, based on the present specification is merely an amount of access frequency of the data); 
comparing, by the controller, the stream ID of the data to a predetermined threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”); and 
assigning, by the controller, the data status based on the comparison of the10stream ID to the predetermined threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host computing device, a request to write first data to a storage device (operation 702). If the access frequency of the first data is greater than a predetermined threshold (decision 704), the system writes the first data to a fast cache media (operation 706). If the access frequency of the first data is not greater than the predetermined threshold (decision 704), the operation continues at decision 708”; wherein the data status is whether it should be sent to a fast or slow cache media). stream ID to the predetermined threshold (Li: Col. 12, lines 10-17, “During operation, the system receives, from a host .  

Regarding claim 20, Li discloses all the elements of claim 17 and further discloses:
wherein the one or more memory devices comprise one or more flash chips (Li: Col. 5, lines 63-67, “By utilizing a global data placement layer, the system can consider various factors in placing data directly to one of a plurality of physical media (e.g., a fast cache, NAND flash storage of an SSD, and an HDD)”).  

Regarding claim 21, Li discloses all the elements of claim 17 and further discloses:
wherein the one or more memory devices comprise one or more solid state drives (SSDs) (Li: Col. 5, lines 63-67, “By utilizing a global data placement layer, the system can consider various factors in placing data directly to one of a plurality of physical media (e.g., a fast cache, NAND flash storage of an SSD, and an HDD)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of U.S. Publication No. 2010/0274983 to Murphy et al. ("Murphy").

Regarding claim 4, Li teaches all the elements of claim 1. However, Li does not appear to teach:
wherein the one or more block statuses comprise at least one of a normal block status, a vulnerable block status, or a retired block 25status.

However, in the same field of endeavor, Murphy teaches:
wherein the one or more block statuses comprise at least one of a normal block status, a vulnerable block status, or a retired block 25status (Murphy: Paragraph [0005], “In one example, selection of locations to be utilized for storing and/or retrieving backup information) can be selected in an intelligent and automated manner based on factors such as, but not limited to, availability of locations, network topology, location resources, or so on”).



Regarding claim 12, Li teaches all the elements of claim 9. However, Li does not appear to teach:
wherein the one or more block statuses comprise at least one of a healthy status, a vulnerable status, or a retired status.

However, in the same field of endeavor, Murphy teaches:
wherein the one or more block statuses comprise at least one of a healthy status, a vulnerable status, or a retired status (Murphy: Paragraph [0005], “In one example, selection of locations to be utilized for storing and/or retrieving backup information) can be selected in an intelligent and automated manner based on factors such as, but not limited to, availability of locations, network topology, location resources, or so on”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Li by having a block selected based on a status such as a normal status or an available status, as taught by Murphy.  One of ordinary skill in the art would have been motivated to make this modification because it will provide an improved efficiency of backing up techniques. (Murphy: Paragraph [0002]).

s 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of U.S. Patent No. 11,029,889 to Sharon et al. ("Sharon").

Regarding claim 6, Li teaches all the elements of claim 1. However, Li does not appear to teach:
wherein the one or more vulnerability factors are calculated using a first set parameters generated from block level metadata and a second set of parameters generated from drive level metadata.

However, in the same field of endeavor, Murphy teaches:
wherein the one or more vulnerability factors are calculated using a first set parameters generated from block level metadata and a second set of parameters generated from drive level metadata (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”; wherein block-level data is interpreted as metadata regarding the block and not necessarily metadata stored in the block).



Regarding claim 7, the Li/Sharon combination teaches all the elements of claim 6 and further teaches:
wherein the block level metadata 15comprises at least one of a read error, a write error, or an erase error (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”).  

Regarding claim 8, the Li/Sharon combination teaches all the elements of claim 6 and further teaches:
wherein the drive level metadata comprises one or more of a page identification, a block identification, a timestamp, a block-based error, and a drive log data (Sharon: Col. 29, lines 21-37, “The .

Regarding claim 14, Li teaches all the elements of claim 9. However, Li does not appear to teach:
wherein the one or more vulnerability factors are calculated using a first set parameters generated from block level metadata 5and a second set of parameters generated from drive level metadata.

However, in the same field of endeavor, Murphy teaches:
wherein the one or more vulnerability factors are calculated using a first set parameters generated from block level metadata 5and a second set of parameters generated from drive level metadata (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Li by using metadata from the block and disk to identify vulnerability, as taught by Sharon.  One of ordinary skill in the art would have been motivated to make this modification because it will provide an improved redundancy and reliability. (Sharon: Col. 7, lines 13-27; and Col. 17, lines 24-41).

Regarding claim 15, the Li/Sharon combination teaches all the elements of claim 14 and further teaches:
wherein the block level metadata comprises at least one of a read error, a write error, or an erase error (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 .    

Regarding claim 16, the Li/Sharon combination teaches all the elements of claim 14 and further teaches:
wherein the drive level metadata comprises one or more of a page identification, a block identification, a timestamp, a block-based error, and a drive log data (Sharon: Col. 29, lines 21-37, “The metadata module 1010, in various embodiments, may record metadata for regions of a non-volatile memory array 200 (e.g., bytes, pages, blocks, or the like) at write time, and/or may retrieve metadata at read time. In certain embodiments, the likelihood of data errors may depend on factors such as time and temperature. If data is read after a long retention time, or at a temperature significantly different from when the data was written, errors may be more likely than when data is read after a short retention time, or at a temperature similar to when the data was written. Thus, in some embodiments, the metadata module 1010 may record time and temperature metadata for a region of memory cells at write time. In various embodiments, a metadata module 1010 may store and retrieve various other or further types of metadata for various regions, such as program/erase cycle counts, error rates for prior read operations, or the like”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 11281522 B2, US 20210263664 A1, US 20210266362 A1, US 20200409559 A1, US 10528265 B1, US 20190354629 A1, US 20140136782 A1).
US 11281522 B2: Error type data includes information relating to the errors detected by the anomaly detection server 102. In some embodiments, error data includes error metadata (for example, 
US 20210263664 A1: In the case that none of the metadata storage devices 112 are healthy or have the latest data for the read operation, a copy of the corresponding stripe metadata page 306 is read from the hardened copy stored in the data storage devices 110. In some embodiments, in the case that the particular metadata storage device 112 was moved from the hiccup state or suspected hiccup state to the active state and the stripe metadata page 306 is read from the hardened copy stored in the data storage devices 110 or from one of the other metadata storage devices 112, enclosure controller 114 may take advantage of the read of the stripe metadata page 306 and resync the stripe metadata page 306 to the particular metadata storage device 114, e.g., by updating the corresponding stripe metadata page 306 in the particular metadata storage device 112.
US 20210266362 A1: FIG. 3 shows a data table 300 showing example storage metadata managed and/or stored by a storage subsystem. The storage subsystem may be the storage subsystem 202 of FIG. 2. The storage subsystem may manage a plurality of storage devices. The plurality of storage devices may each be a storage container, which may be mapped to physical data storage mediums. The physical data storage mediums may each be a suitable storage medium for storing content items, such as hard disk magnetic storage, solid-state magnetic storage, remote servers, and/or the like. The storage containers may contain one or more content segments. The data table 300 shows storage metadata such as location metadata indicative of allocated storage for various content segments. The data table 300 includes columns that are labeled identifier, subsystem, healthy, and last health time. As shown in data table 300, container ranges may be mapped to physical storage devices in which the health of each storage device is tracked. The data table 300 indicates that storage device 1 corresponds to container 
US 20200409559 A1: In some embodiments, a driver may associate metadata 136 (as shown in FIG. 1) with one or more of the storage blocks (logical erase blocks, physical erase blocks, logical pages, and/or physical pages). As used herein, the term “metadata” refers to system data usable to facilitate operation of solid-state storage device 500; metadata stands in contrast to, for example, data produced by an applications (i.e., “application data”) or forms of data that would be considered by an operating system as “user data.” For example, in one embodiment, a logical erase block may include metadata specifying, without limitation, usage statistics (e.g., the number of program erase cycles performed on that block), health statistics (e.g., a value indicative of how often corrupted data has been read from that block), security or access control parameters, sequence information (e.g., a sequence indicator), a persistent metadata flag (e.g., indicating inclusion in an atomic storage operation), a transaction identifier, or the like. In some embodiments, a logical erase block includes metadata identifying the logical addresses for which it stores data, as well as the respective numbers of stored data packets for each logical block or sector within a logical address space 134.
US 10528265 B1: In block 606, the controller optionally selects the plurality of DSDs or MPs for storing data shards from the larger set of DSDs or MPs based on the expected write latencies determined in block 604. In other implementations, blocks 604 and 606 may be omitted so that all of the DSDs or MPs in the data storage system or DSD are to store one or more data shards. In yet other 
US 20190354629 A1: At step 210, the processor detects a first anomaly from a first media content. The first media content may comprise images, video, e.g., video sequences/clips, and/or audio, e.g., audio sequences/clips. In one example, the first media content comprises metadata including location information of the first media content and time information of the first anomaly. In one example, the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents. For example, the plurality of anomalies may include the first anomaly, the plurality of media contents may include the first media content, and the first anomaly signature may be for the plurality of anomalies. For instance, the detecting of the plurality of anomalies having the threshold similarity may comprise applying a machine learning algorithm (MLA), such as a clustering algorithm, based upon a plurality of features from the plurality of media contents. The plurality of media contents may be from a same media source or a plurality of different media sources. In one example, the machine learning algorithm may comprise at least one of: a deep neural network (DNN), a generative adversarial network (GAN), or the like. In one example, the machine learning algorithm may further include an exponential smoothing algorithm, (e.g., Holt-Winters triple exponential smoothing) and/or a reinforcement learning algorithm. It should be noted that various other types of MLAs and/or MLMs may be implemented in examples of the present disclosure, such as k-means clustering and/or k-nearest neighbor (KNN) predictive models, support vector machine (SVM)-based classifiers, e.g., a binary classifier and/or a linear binary classifier, a multi-class classifier, a kernel-based SVM, etc., a distance-based classifier, e.g., a Euclidean distance-based classifier, or the like, and so on.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114